Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 1 of 60 PageID 698




                   EXHIBIT E
                       AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 2 of 60 PageID 699
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 3 of 60 PageID 700
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 4 of 60 PageID 701
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 5 of 60 PageID 702
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 6 of 60 PageID 703
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 7 of 60 PageID 704
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 8 of 60 PageID 705




                    EXHIBIT 1
              TO THE AFFIDAVIT OF
                        KC DONAHEY
9/12/2019Case   6:19-cv-01711-WWB-EJK Document    23-5
                                          sunbiz.org         Filed
                                                     - Florida      09/13/19
                                                               Department of State Page 9 of 60 PageID 706

                                                                                                           DIVISION OF CORPORATIONS




                                                                            Drinic)1; I2J



                                                                           Olt "Ifiti"     11         A1
                                                                                                       .   • '



       Previous on List        Next on List        Return to List                                                Fictitious Name Search
       No Filing History                                                                                                   Submit




      Fictitious Name Detail
      Fictitious Name
      OVIEDO ER
      Filing Information
      Registration Number     G13000092978
      Status                  EXPIRED
      Filed Date              09/19/2013
      Expiration Date         12/31/2018
      Current Owners          1
      County                  SEMINOLE
      Total Pages             1
      Events Filed            NONE
      FEI/EIN Number          NONE
      Mailing Address
      ONE PARK PLAZA
      LEGAL DEPT.
      NASHVILLE, TN 37203

      Owner Information
      CENTRAL FLORIDA REGIONAL HOSPITAL, INC.
      ONE PARK PLAZA
      NASHVILLE, TN 37203
      FEI/EIN Number: XX-XXXXXXX
      Document Number: 654305
      Document Images
                                             View image in PDF format
      09/19/2013 -- Fictitious Name Filing


       Previous on List        Next on List       Return to List                                                 Fictitious Name Search
       No Filing History                                                                                                   Submit




                                                  Florida Department of State, D,v,spen of Corporal




dos.sunbiz.org/scripts/ficidetexe?action=DETREG&docnum=G130000929788adocnum=G13000092978                                                  1/1
        Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 10 of 60 PageID 707
APPLICATION FOR REGISTRATION OF FICTITIOUS NAME
REGISTRATION# G13000092978
Fictitious Name to be Registered: OVIEDO ER




Mailing Address of Business:           ONE PARK PLAZA
                                       LEGAL DEPT.
                                       NASHVILLE, TN 37203
Florida County of Principal Place of Business: SEMINOLE                                 FILED
FEI Number:
                                                                                     Sep 19, 2013
                                                                                   Secretary of State
Owner(s) of Fictitious Name:

    CENTRAL FLORIDA REGIONAL HOSPITAL, INC.
    ONE PARK PLAZA
    NASHVILLE, TN 37203 US
    Florida Document Number: 654305
    FEI Number: XX-XXXXXXX




I the undersigned, being an owner in the above fictitious name, certify that the information indicated on this form is true and
accurate. I further certify that the fictitious name to be registered has been advertised at least once in a newspaper as defined
in Chapter 50, Florida Statutes, in the county where the principal place of business is located. I understand that the electronic
signature below shall have the same legal effect as if made under oath and I am aware that false information submitted in a
document to the Department of State constitutes a third degree felony as provided for in s. 817.155, Florida Statutes.

NATALIE H. CLINE, VICE PRESIDENT & SEC.                                      09/19/2013
 Electronic Signature(s)                                                      Date


Certificate of Status Requested ( )            Certified Copy Requested ( )
9/12/2019 °
        Case                              sunbiz.org
               6:19-cv-01711-WWB-EJK Document    23-5- Florida
                                                            Filed  09/13/19
                                                               Department of State Page 11 of 60 PageID 708

                                                                                                             DIVISION OF CORPORATIONS




                                                                           (U!       !fit   3utte cif for   iveirw•

       Previous on List        Next on List        Return to List                                               Fictitious Name Search
       No Filing History                                                                                                  Submit



      Fictitious Name Detail
      Fictitious Name
       OVIEDO ER
      Filing Information
      Registration Number     G17000019343
      Status                  ACTIVE
      Filed Date              02/22/2017
      Expiration Date         12/31/2022
      Current Owners          1
      County                  SEMINOLE
      Total Pages             1
      Events Filed            NONE
      FEI/EIN Number          NONE
      Mailing Address
      ONE PARK PLAZA
      LEGAL DEPT.
      NASHVILLE, TN 37203

      Owner Information
      OVIEDO MEDICAL CENTER, LLC
      ONE PARK PLAZA
      NASHVILLE, TN 37203
      FEI/EIN Number: XX-XXXXXXX
      Document Number: L14000015505
      Document Images
                                             View image in PDF format
      02/22/2017 -- Fictitious Name Filing


       Previous on List        Next on List       Return to List                                                Fictitious Name Search
       No Filing History                                                                                                  Submit




                                                  Florida Department of State, Division of Corporations




dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G17000019343&rdocnum.G13000092978                                                1/1
        Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 12 of 60 PageID 709
APPLICATION FOR REGISTRATION OF FICTITIOUS NAME
REGISTRATION# 617000019343
Fictitious Name to be Registered: OVIEDO ER




Mailing Address of Business:           ONE PARK PLAZA
                                       LEGAL DEPT.
                                       NASHVILLE, TN 37203
Florida County of Principal Place of Business: SEMINOLE                                 FILED
FEI Number:                                                                          Feb 22, 2017
                                                                                   Secretary of State
Owner(s) of Fictitious Name:

    OVIEDO MEDICAL CENTER, LLC
    ONE PARK PLAZA
    NASHVILLE, TN 37203 US
    Florida Document Number: L14000015505
    FEI Number: XX-XXXXXXX




I the undersigned, being an owner in the above fictitious name, certify that the information indicated on this form is true and
accurate. I further certify that the fictitious name to be registered has been advertised at least once in a newspaper as defined
in Chapter 50, Florida Statutes, in the county where the principal place of business is located. I understand that the electronic
signature below shall have the same legal effect as if made under oath and I am aware that false information submitted in a
document to the Department of State constitutes a third degree felony as provided for in s. 817.155, Florida Statutes.

NATALIE H. CLINE, VICE PRESIDENT & SEC.                                      02/22/2017
 Electronic Signature(s)                                                      Date


Certificate of Status Requested ( )            Certified Copy Requested (X)
9/12/2019                              sunbiz.org - Florida Department of State
       Case 6:19-cv-01711-WWB-EJK Document    23-5 Filed 09/13/19 Page 13 of 60 PageID 710
                                                                                                               DIVISION OF CORPORATIONS




                                                      /                      VUOI ; rif

                                         f/9P/*             rg                r
                                                                                  r)c), „
                                                                                   r        r        •

                                                                          offirl(11                  notift0


       Previous on List        Next on List       Return to List                                                 Fictitious Name Search
       No Filing History                                                                                                   Submit



      Fictitious Name Detail
      Fictitious Name
       OVIEDO ER, A DEPARTMENT OF CENTRAL FLORIDA REGIONAL HOSPITAL
      Filing Information
      Registration Number    G13000096905
      Status                 EXPIRED
      Filed Date             10/01/2013
      Expiration Date        12/31/2018
      Current Owners         1
      County                 SEMINOLE
      Total Pages            1
      Events Filed           NONE
      FEI/EIN Number         NONE
      Mailing Address
      ONE PARK PLAZA
      LEGAL DEPT.
      NASHVILLE, TN 37203

      Owner Information
      CENTRAL FLORIDA REGIONAL HOSPITAL, INC
      ONE PARK PLAZA
      NASHVILLE, TN 37203
      FEI/EIN Number: XX-XXXXXXX
      Document Number: 654305
      Document Images
                                             View image in PDF format
      10/01/2013 -- Fictitious Name Filing


       Previous on List        Next on List       Return to List                                                 Fictitious Name Search
       No Filing History                                                                                                   Submit




                                                  Florida Depoi    State, ID,vision of Corporation




dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G130000969058adocnum=G13000092978                                                 1/1
        Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 14 of 60 PageID 711
APPLICATION FOR REGISTRATION OF FICTITIOUS NAME
REGISTRATION# G13000096905
Fictitious Name to be Registered: OVIEDO ER, A DEPARTMENT OF CENTRAL FLORIDA REGIONAL
                                  HOSPITAL


Mailing Address of Business:           ONE PARK PLAZA
                                       LEGAL DEPT.
                                       NASHVILLE, TN 37203
Florida County of Principal Place of Business: SEMINOLE                                 FILED
FEI Number:                                                                          Oct 01, 2013
                                                                                   Secretary of State
Owner(s) of Fictitious Name:

    CENTRAL FLORIDA REGIONAL HOSPITAL, INC
    ONE PARK PLAZA
    NASHVILLE, TN 37203 US
    Florida Document Number 654305
    FEI Number XX-XXXXXXX




I the undersigned, being an owner in the above fictitious name, certify that the information indicated on this form is true and
accurate. I further certify that the fictitious name to be registered has been advertised at least once in a newspaper as defined
in Chapter 50, Florida Statutes, in the county where the principal place of business is located. I understand that the electronic
signature below shall have the same legal effect as if made under oath and I am aware that false information submitted in a
document to the Department of State constitutes a third degree felony as provided for in s. 817.155, Florida Statutes.

NATALIE H. CLINE, VICE PRESIDENT & SEC.                                      10/01/2013
 Electronic Signature(s)                                                      Date


Certificate of Status Requested ( )            Certified Copy Requested ( )
902/2019                               sunbiz.org - Florida Department of State
       Case 6:19-cv-01711-WWB-EJK Document    23-5 Filed 09/13/19 Page 15 of 60 PageID 712
                                                                                                            DIVISION OF CORPORATIONS




                                             fl                         blyivm; of
                                                                                              AsIrriut        rI



                                                                         f)/Ii(jait   .7tr►c' fit Florida


       Previous on List        Next on List       Return to List                                              Fictitious Name Search
       No Filing History                                                                                                Submit



      Fictitious Name Detail
      Fictitious Name
      OVIEDO ER CLINICAL LABORATORY
      Filing Information
      Registration Number    G13000102295
      Status                 EXPIRED
      Filed Date             10/16/2013
      Expiration Date        12/31/2018
      Current Owners         1
      County                 SEMINOLE
      Total Pages            1
      Events Filed           NONE
      FEI/EIN Number         NONE
      Mailing Address
      ONE PARK PLAZA
      LEGAL DEPT.
      NASHVILLE, TN 37203

      Owner Information
      CENTRAL FLORIDA REGIONAL HOSPITAL, INC
      ONE PARK PLAZA
      NASHVILLE, TN 37203
      FEI/EIN Number: XX-XXXXXXX
      Document Number: 654305

      Document Images
                                             View image in PDF format
      10/16/2013 -- Fictitious Name Filing


       Previous on List        Next on List       Return to List                                              Fictitious Name Search
       No Filing History                                                                                                Submit




dos.sunbiz.org/scripts/ficidet.exe?action.DETREG&docnum-G130001022958adocnum=G13000092978                                              1/1
       Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 16 of 60 PageID 713
APPLICATION FOR REGISTRATION OF FICTITIOUS NAME
REGISTRATION# 613000102295
Fictitious Name to be Registered: OVIEDO ER CLINICAL LABORATORY




Mailing Address of Business:          ONE PARK PLAZA
                                      LEGAL DEPT.
                                      NASHVILLE, TN 37203

Florida County of Principal Place of Business: SEMINOLE                                    FILED
FEI Number:
                                                                                       Oct 16, 2013
                                                                                   Secretary of State
Owner(s) of Fictitious Name:

    CENTRAL FLORIDA REGIONAL HOSPITAL, INC.
    ONE PARK PLAZA
    NASHVILLE, TN 37203 US
    Florida Document Number: 654305
    FEI Number: XX-XXXXXXX




I the undersigned, being an owner in the above fictitious name, certify that the information indicated on this form is true and
accurate. I further certify that the fictitious name to be registered has been advertised at least once in a newspaper as defined
in Chapter 50, Florida Statutes, in the county where the principal place of business is located. I understand that the electronic
signature below shall have the same legal effect as if made under oath and I am aware that false information submitted in a
document to the Department of State constitutes a third degree felony as provided for in s. 817.155, Florida Statutes.

NATALIE H. CLINE, VICE PRESIDENT & SEC.                                      10/16/2013
 Electronic Signature(s)                                                      Date



Certificate of Status Requested ( )            Certified Copy Requested ( )
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 17 of 60 PageID 714




                    EXHIBIT 2
              TO THE AFFIDAVIT OF
                        KC DONAHEY
                                                                    !II1!IIIII!I!I!I! II11111111111111
 Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 18 of 60 PageID 715
                                                                GRANT MALOY? SENIMOLE COUNTY
                                                                CLERK OF CIRCUIT COURT ?, COMPTROLLER
                                                                BK 8876 F'gs 563-567 <5Pss)
   Prepared By and Return to:                                   CLERK’S 5 2017025207
                                                                RECORDED 03/13/2017 09:53:40 All
                                                                DEED DOC TAX $0.70
    Carla F. Fenswick, Esq.                                     RECORDING FEES $44.00
                                                                RECORDED BY hdevore
    Waller Lansden Dortch & Davis, LLP
<f/ 511 Union St., Suite 2700
    Nashville, TN 37219



                                       QUITCLAIM DEED
                                                           JL
         THIS QUITCLAIM DEED, made the                 day of January, 2017, by
   CENTRAL FLORIDA REGIONAL HOSPITAL, INC., a Florida corporation
   (“Grantor”), whose address is c/o HCA, One Park Plaza, Nashville, Tennessee
   37203, to OVIEDO MEDICAL CENTER, LLC, a Florida limited liability company
   (hereinafter called “Grantee”), whose address is c/o HCA, One Park Plaza,
   Nashville, Tennessee 37203.
                                       WITNESSETH:
         That the Grantor, for Ten ($10.00) and 00/100 Dollars and other good and
   valuable consideration the Grantee, does hereby grant, bargain, sell, quitclaim and
   convey unto the Grantee and Grantee’s successors and assigns, all the right, title
   and interest the Grantor has, or may have, in and to the following described real
   property in Seminole County, Florida:

                      See Exhibit A attached hereto and incorporated herein by
                      reference for the description of the real property conveyed
                      herein (the “Property”).

          TOGETHER with all the tenements, hereditaments, and appurtenances
   thereto.

         TO HAVE AND TO HOLD the same unto Grantee and Grantee’s successors
   and assigns.

            This Deed is without warranty of title, express, implied or statutory.

         This conveyance is made subject to all restrictions, reservations and
   easements of record and to applicable zoning ordinances, matters appearing on any
   recorded plat of the land, and taxes for the current year.




   4837-2763-7316.1
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 19 of 60 PageID 716



         IN WITNESS WHEREOF, the Grantor has executed this deed the day and
  year first above-written.


  Signed, sealed and delivered                 GRANTOR:
  in the presence of:                          CENTRAL FLORIDA REGIONAL
                                               HOSPITAL, INC., a Florida




  Print Name:, Helen W. Cook
                                               Vice President

  PcinhName:         ~n Rebecca Carey
  STATE OF TENNESSEE
  COUNTY OF DAVIDSON

        The foregoing instrument was acknowledged before me this .3D             day of
                _, 2017, by Nicholas L. Paul, the Vice President of Central Florida
  Regional Hospital, Inc., a Florida corporation, on behalf of said corporation.



                                               Print Name:_ Helen W. Cook


                                                      (Notary Public)

                                                      My Commission Expires:
  (AFFIX NOTARY SEAL)                                             Lp.a     1%




  4837-2763-7316.1
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 20 of 60 PageID 717



                                  EXHIBIT A

  A PARCEL OF LAND LYING IN SECTION 16 AND SECTION 17, TOWNSHIP 21
  SOUTH, RANGE 31 EAST, SEMINOLE COUNTY, FLORIDA, BEING MORE
  PARTICULARLY DESCRIBED AS FOLLOWS:

  PARCEL 1

  COMMENCE AT THE SOUTHWEST CORNER OF SAID SECTION 16; THENCE
  ALONG THE SOUTH LINE OF SAID SECTION 16, NORTH 89°32'44" EAST,
  727.51 FEET; THENCE LEAVING SAID SOUTH LINE, NORTH 00°27'16" WEST,
  133.75 FEET TO THE INTERSECTION OF THE NORTH RIGHT-OF-WAY LINE
  OF RED BUG LAKE ROAD AND THE NORTHWEST RIGHT-OF-WAY LINE FOR
  THE BOARD OF TRUSTEES OF THE INTERNAL IMPROVEMENT TRUST
  FUND OF THE STATE OF FLORIDA OVIEDO-SPRING HAMMOCK TRAIL, AND
  THE POINT OF BEGINNING; THENCE ALONG SAID NORTH LINE AND
  FROM SAID POINT OF BEGINNING FOR 2 COURSES: NORTH 79°20'52"
  WEST, 204.01 FEET; NORTH 56°05'33" WEST,          56.29 FEET TO THE
  INTERSECTION OF SAID NORTH RIGHT-OF-WAY AND THE NORTHEAST
  RIGHT-OF-WAY OF LIGHTWOOD KNOT CANAL; THENCE ALONG SAID
  NORTHEAST CANAL RIGHT-OF-WAY FOR 3 COURSES: NORTH 51°28'42"
  WEST, 240.58 FEET; NORTH 53°27'54" WEST, 223.63 FEET; NORTH 52°15'25"
  WEST, 288.37 FEET; THENCE LEAVING SAID NORTH CANAL RIGHT-OF-WAY
  LINE, SOUTH 89°40'46" WEST, 453.53 FEET TO THE EAST RIGHT-OF-WAY
  LINE OF A LIMITED ACCESS ROAD, STATE ROAD 417 (SEMINOLE COUNTY
  EXPRESSWAY); THENCE ALONG SAID EAST RIGHT-OF-WAY FOR 7
  COURSES: NORTH 02°08'54" EAST, 157.86 FEET; NORTH 10°34'14" EAST,
  308.38 FEET; NORTH 18°24'01" EAST, 902.33 FEET; NORTH 07°55'25" EAST,
  102.61 FEET; NORTH 23°17'50" WEST, 36.86 FEET; NORTH 19°43'50" EAST,
  130.00 FEET; SOUTH 70°16'10" EAST, 150.49 FEET; THENCE LEAVING SAID
  EAST RIGHT-OF-WAY, SOUTH 00°59'23" EAST, 180.75 FEET; THENCE NORTH
  89°48'59" EAST, 255.04 FEET; THENCE SOUTH 00°43'46" EAST, 155.14 FEET,
  THEN SOUTH 40°24' 25" EAST, 303.52 FEET; THENCE SOUTH 89°58' 03" EAST,
  35.95 FEET, TO THE WEST RIGHT-OF-WAY LINE OF NEWLY DEDICATED
  OVIEDO MEDICAL DRIVE; THENCE ALONG SAID WEST RIGHT-OF-WAY,
  SOUTH 00°57'03" EAST, 299.96 FEET, TO THE INTERSECTION OF SAID WEST
  RIGHT-OF-WAY AND THE SOUTH RIGHT-OF-WAY OF PRATT PLACE;
  THENCE LEAVING SAID WEST RIGHT-OF-WAY AND ALONG SAID SOUTH
  RIGHT-OF-WAY, NORTH 89°48'48" EAST, 780.72 FEET, TO THE
  INTERSECTION OF SAID SOUTH RIGHT-OF-WAY AND THE NORTHWEST
  RIGHT-OF-WAY LINE FOR THE BOARD OF TRUSTEES OF THE INTERNAL
  IMPROVEMENT TRUST FUND OF THE STATE OF FLORIDA OVIEDO-SPRING
  HAMMOCK TRAIL LYING ON A NON-TANGENT CURVE; THENCE ALONG
  SAID NORTHWEST RIGHT-OF-WAY FOR 2 COURSES: ALONG SAID CURVE
  TO THE RIGHT, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
  1,477.57 FEET, ARC LENGTH OF 74.56, AND DELTA ANGLE OF 002°53'28",

  4837-2763-7316.1
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 21 of 60 PageID 718



  (CHORD = S 24°47'36" W, 74.55') TO A NON-TANGENT LINE; LEAVING SAID
  CURVE AND ALONG SAID NON-TANGENT LINE, SOUTH 23°20'52" WEST,
  1218.77 FEET, TO THE POINT OF BEGINNING.
  CONTAINING 43.43 ACRES MORE OR LESS

  AND

  PARCEL 2

  COMMENCE AT THE SOUTHWEST CORNER OF SAID SECTION 16; THENCE
  ALONG THE SOUTH LINE OF SAID SECTION 16, NORTH 89°32'44" EAST,
  807.98 FEET; THENCE LEAVING SAID SOUTH LINE, NORTH 00°27'16" WEST,
  117.95 FEET TO AN INTERSECTION OF THE NORTH RIGHT-OF-WAY LINE
  FOR RED BUG LAKE ROAD AND THE SOUTHEAST RIGHT-OF-WAY LINE
  FOR THE BOARD OF TRUSTEES OF THE INTERNAL IMPROVEMENT TRUST
  FUND OF THE STATE OF FLORIDA OVIEDO-SPRING HAMMOCK TRAIL, AND
  THE POINT OF BEGINNING; THENCE ALONG SAID SOUTHWEST RIGHT-OF-
  WAY AND FROM SAID POINT OF BEGINNING, NORTH 23°20'52" EAST, 739.51
  FEET; THENCE LEAVING SAID SOUTHEAST RIGHT-OF-WAY LINE, SOUTH
  66°33'05" EAST, 48.09 FEET; THENCE SOUTH 67°32'46" EAST, 23.60 FEET;
  THENCE SOUTH 67°10'29" EAST, 193.24 FEET, TO THE NORTHWEST RIGHT-
  OF-WAY LINE FOR STATE ROAD 426 (ALOMA AVENUE); THENCE ALONG
  SAID NORTHWEST RIGHT-OF-WAY LINE FOUR 5 COURSES: SOUTH
  24°31'43" WEST, 170.78 FEET; SOUTH 40°07'30" WEST, 48.88 FEET, TO A NON­
  TANGENT CURVE; ALONG SAID CURVE TO THE RIGHT, CONCAVE TO THE
  NORTHWEST, HAVING A RADIUS OF 1,836.43 FEET, ARC LENGTH OF 269.89,
  AND DELTA ANGLE OF 008°25'14", (CHORD = S 31°13'50" W, 269.65) TO A
  NON-TANGENT LINE; LEAVING SAID CURVE AND ALONG SAID NON­
  TANGENT LINE, SOUTH 39°11'03" WEST, 119.74 FEET; SOUTH 56°07'17"
  WEST, 141.48 FEET, TO THE INTERSECTION OF SAID NORTHWEST RIGHT-
  OF-WAY LINE FOR STATE ROAD 426 (ALOMA AVENUE) AND THE NORTH
  RIGHT-OF-WAY OF RED BUG LAKE ROAD; THENCE ALONG SAID NORTH
  RIGHT-OF-WAY LINE, NORTH 79°20'52" WEST, 103.58 FEET TO THE POINT
  OF BEGINNING.
  CONTAINING 3.64 ACRES MORE OR LESS.

  AND

  PARCEL 3

  COMMENCE AT THE SOUTHWEST CORNER OF SAID SECTION 16; THENCE
  ALONG THE WEST LINE OF SAID SECTION 16, NORTH 00°59'23" WEST,
  290.66 FEET; THENCE LEAVING SAID WEST LINE, NORTH 89°00'37M EAST,
  70.00 FEET TO THE NORTH RIGHT-OF-WAY LINE OF RED BUG LAKE ROAD
  AND POINT OF BEGINNING; THENCE LEAVING SAID NORTH RIGHT-OF-
  WAY LINE AND FROM SAID POINT OF BEGINNING, NORTH 00°59'23" WEST,
  205.38 FEET TO THE SOUTHWEST RIGHT-OF-WAY LINE OF LIGHTWOOD
  4837-2763-7316.1
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 22 of 60 PageID 719



  KNOT CANAL; THENCE ALONG SAID SOUTHWEST RIGHT-OF-WAY LINE
  FOR 5 COURSES: SOUTH 52°42'21" EAST, 35.27 FEET; SOUTH 55°34'27" EAST,
  85.15 FEET; SOUTH 49°55'01" EAST, 100.08 FEET; SOUTH 54°08'03" EAST,
  99.87 FEET; SOUTH 50°07'15" EAST, 19.36 FEET, TO THE INTERSECTION OF
  SAID SOUTHWEST RIGHT-OF-WAY AND THE NORTH RIGHT-OF WAY LINE
  FOR RED BUG LAKE ROAD; THENCE LEAVING SAID SOUTHWEST RIGHT-
  OF-WAY AND ALONG SAID NORTH RIGHT-OF-WAY FOR 4 COURSES: SOUTH
  00°56'38" EAST, 79.86 FEET, TO A NON-TANGENT CURVE; ALONG SAID
  CURVE TO THE LEFT, CONCAVE TO THE SOUTH HAVING A RADIUS OF
  11,529.16 FEET, ARC DISTANCE OF 148.35, AND DELTA ANGLE OF 000°44'14"
  (CHORD = N 80°19'30" W, 148.35') TO A NON-TANGENT LINE; LEAVING SAID
  CURVE AND ALONG SAID NON-TANGENT LINE, NORTH 09°18'23" EAST,
  30.00 FEET; NORTH 78°56'04" WEST, 129.45 FEET TO THE POINT OF
  BEGINNING.
  CONTAINING 0.89 ACRES MORE OR LESS.




  4837-2763-7316.1
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 23 of 60 PageID 720




                    EXHIBIT 3
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 24 of 60 PageID 721




                                                       BILL OF SALE

            THIS BILL OF SALE, is made by CENTRAL FLORIDA REGIONAL HOSPITAL, INC., a Florida corporation
     ("Grantor"), and given to OVIEDO MEDICAL CENTER, LLC, a Florida limited liability company ("Grantee"), in
     connection with that certain Quitclaim Deed dated January 30, 2017 ("Effective Date"), recorded in Book 8876,
     Page 563 of the records of the Clerk of the Circuit Court & Comptroller of Seminole County, Florida, by and
     between Grantor and Grantee ("Quitclaim Deed") for conveyance of the Property (as defined in the Quitclaim
     Deed).

             For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
     Grantor grants, bargains, sells, transfers, conveys, assigns and delivers to Grantee, all of Grantor's right, title
     and interest in and to the business known as OVIEDO ER at the Property (the "Business") and all intangible
     rights and property used in connection with the Business, including, without limitation, all copyrights,
     trademarks, service marks, trade logos, and other marks and trade or business names of such Business together
     with the goodwill associated therewith (collectively, the "Intellectual Property Rights").

              Grantor grants, bargains, sells, transfers and delivers the Intangible Personal Property in its "AS IS"
     condition, WITH ALL FAULTS, IF ANY, and makes no representations or warranties, direct or indirect, oral or
     written, express or implied, as to title, encumbrances and liens, merchantability, condition or fitness for a
     particular purpose or any other warranty of any kind, all of which representations and warranties are expressly
     hereby disclaimed and denied, and the Intangible Personal Property conveyed from Grantor to Grantee shall
     be without recourse to Grantor.

              To have and to hold the Intangible Personal Property to Grantee, its successors and assigns, forever.
     Grantor has caused this Bill of Sale to be executed as of the date set forth below and is effective as of the
     Effective Date.

                                                              GRANTOR:

                                                              CENTRAL FLORIDA REGIONAL HOSPITAL, INC.,
                                                              a Florida corporation



                                                              By:
                                                                       Nicholas L. Paul, Vice President

                                                              Date:                                              , 2019
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 25 of 60 PageID 722




                    EXHIBIT 4
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 26 of 60 PageID 723




     NUNC PRO TUNC ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS


          THIS NUNC PRO TUNC ASSIGNMENT OF INTELLECTUAL PROPERTY
   RIGHTS (this "Assignment") effective as of January 30, 2017, is between Central
   Florida Regional Hospital, Inc., a corporation organized under the laws of the State of
   Florida, with an address of One Park Plaza, Nashville, Tennessee 37203 ("Assignor"), and
   Oviedo Medical Center, LLC, a limited liability company organized under the laws of the
   State of Florida, with an address of One Park Plaza, Nashville, Tennessee 37203
   ("Assignee"). The Assignor and Assignee may be referred to in this Assignment
   individually as a "Party" and, collectively, as the "Parties."

                                      *** RECITALS ***

           WHEREAS, up to and including January 30, 2017, Assignor was the owner of the
   free-standing emergency room facility doing business as OVIEDO ER, located at 8300 Red
   Bug Lake Road, Oviedo, Florida 32765;

           WHEREAS, up to and including January 30, 2017, Assignor was the sole owner of
   all trade name rights, trademark/service mark rights, and copyright rights (collectively, the
   "Intellectual Property Rights") in and to the name and mark OVIEDO ER as listed on
   Schedule A attached hereto (collectively, the "Marks") together with the goodwill of the
   business associated therewith, and was using the Marks in connection with healthcare
   services, medical services, and emergency medical services (all collectively, the
   "Services") up to and including the aforementioned date;

           WHEREAS, pursuant to the Quitclaim Deed by and between the Parties dated
   January 30, 2017, Assignor conveyed all right, title and interest in and to the real property
   associated with Oviedo ER located at 8300 Red Bug Lake Road, Oviedo, Florida 32765,
   along with tenements, hereditaments, and appurtenances thereto, to Assignee (the
   "Quitclaim Deed");

          WHEREAS, pursuant to the Bill of Sale by and between the Parties dated August
   21, 2019, with an Effective Date of January 30, 2017 (the "Bill of Sale"), Assignor
   conveyed all right, title and interest in and to the business known as OVIEDO ER to
   Assignee, including without limitation, all copyrights, trademarks, service marks, trade
   logos, and other marks and trade or business names of such Business together with the
   goodwill associated therewith ("Intellectual Property Rights");

           WHEREAS, in addition to the Quitclaim Deed and the Bill of Sale, the Parties
   desire to now effectuate and memorialize the terms of the prior assignment of the
   Intellectual Property Rights in and to the Marks from Assignor to Assignee by virtue of the
   nunc pro tunc Assignment herein;

          NOW, THEREFORE, in consideration of one dollar (U.S. $1.00) and other good
   and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
   Assignor does hereby evidence its assignment unto Assignee of the Intellectual Property
   Rights in and to the Marks, as set forth below:
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 27 of 60 PageID 724




           1.      Trademark Assignment. Assignor irrevocably assigns, transfers, conveys,
   and delivers to the Assignee, its successors, and permitted assigns forever and exclusively
   throughout the world, any and all of the Assignor's right, title and interest, in and to the
   Marks, together with the goodwill of the business symbolized thereby, all of the foregoing
   effective as of January 30, 2017, including but not limited to the right to sue for and collect
   on all claims for damages by reason of past, present or future infringement,
   misappropriation, dilution, or other violation of the Marks and all rights to apply for,
   revive, and maintain all registrations, renewals, and extensions thereof.

           2.     Copyright Assignment. Assignor irrevocably assigns, transfers, conveys,
   and delivers to the Assignee, its successors, and permitted assigns forever and exclusively
   throughout the world, any and all of the Assignor's copyright rights in and to the Marks, all
   of the foregoing effective as of January 30, 2017, including but not limited to the right to
   sue for and collect on all claims for damages arising out of or related to the rights in and to
   the assigned copyrights, whether arising in the past, present, or future, and all rights to
   register and maintain said copyright rights.

           3.       Derivative Works.       The Assignment gives Assignee the perpetual,
   irrevocable, exclusive, unrestricted, and worldwide right to use, copy, modify, transmit,
   sell, exploit, create derivative works from, distribute, and/or publicly publish, or display the
   Marks, in whole or in part, in any manner, medium, or format, now known or hereafter
   devised, for any purpose. Assignor waives the right to inspect or approve any changes or
   editions to the Marks, or to any derivations or derivative works of the Marks, and
   acknowledges that Assignee has the sole right to change and/or use the Marks in any way,
   shape or form, for whatever purpose, and in any manner, medium or format, whether now
   known or hereafter devised.

           4.     Further Actions. Each Party will, at its own expense, execute, acknowledge
   and deliver or cause to be executed, acknowledged and delivered, all such further acts,
   deeds, assignments, transfers, conveyances, powers of attorney, assurances and such other
   action as such other Party may reasonably request to more effectively consummate the
   transaction contemplated by this Assignment.

          5.     Governing Law. This Assignment shall be governed by and construed in
   accordance with all applicable federal laws and the law of the State of Florida.




                            SPACE INTENTIONALLY LEFT BLANK




                                                     2
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 28 of 60 PageID 725




          IN WITNESS WHEREOF, the Assignor hereby executes this Nunc Pro Tune
    Assignment of Intellectual Property Rights as set forth below.

     ASSIGNOR:

     Central Florida Regional Hospital, Inc.


     By:

     Name: Nicholas L. Paul
     Title: Vice President
     Dated:   axyc\U     6\.        , 2019




                                               3
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 29 of 60 PageID 726




                               SCHEDULE A


   Trade Name:                OVIEDO ER

   Trademark/Service Mark     OVIEDO ER

   Logo:



  Oviedo
  eLER
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 30 of 60 PageID 727




                    EXHIBIT 5
              TO THE AFFIDAVIT OF
                        KC DONAHEY
6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 31 of 60 PageID
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 32 of 60 PageID 729




                    EXHIBIT 6
              TO THE AFFIDAVIT OF
                        KC DONAHEY
 Case Hospital
Florida 6:19-cv-01711-WWB-EJK
               breaks ground on Oviedo Document     23-5
                                       freestanding ER, 2018Filed
                                                             WLNR09/13/19
                                                                  34347443             Page 33 of 60 PageID 730




                                 11/5/18 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                              2018 WLNR 34347443

                                               Orlando Business Journal
                                                https://www.acbj.com

                                                   November 5, 2018

                             Florida Hospital breaks ground on Oviedo freestanding ER

                                                      Ryan Lynch

Florida Hospital has broken ground on its new freestanding emergency department in Oviedo.

The Orlando-based nonprofit health care provider will open the 19,000-square-foot AdventHealth Oviedo ER by fall
2019. The facility at 8100 Red Bug Lake Road will include two kid-friendly patient rooms, imaging technology like X-
ray, CT scan and ultrasound equipment, as well as a medical laboratory.

"We are excited to add this ER to our growing network of care," Jennifer Wandersleben, CEO of Florida Hospital's
Winter Park Memorial Hospital, said in a prepared statement. "Many Oviedo residents already entrust physicians within
the Florida Hospital network with their health care, and we are making it easier to access our emergency services."

The Oviedo ER will have 100 employees when completed, Florida Hospital spokesman David Breen told Orlando
Business Journal . This will include certified emergency physicians and nurses.

Orlando-based Hunton Brady Architects is the architect and West Point, Ga.-based Batson-Cook Co. is the general
contractor.

Florida Hospital currently has freestanding ERs in Winter Garden and Lake Mary. It plans to build a $12 million, 14,000-
square-foot freestanding ER in Deltona as well as a $15.6 million, 19,000-square-foot freestanding ER in Waterford
Lakes.

The Waterford Lakes location will open in second-quarter 2019, while the Deltona location will open in summer 2019.
Florida Hospital representatives previously told Orlando Business Journal the new Oviedo facility will be similar to the
Waterford Lakes complex.

These are part of a growing trend in the area to build more freestanding emergency centers , which typically are owned
and operated by licensed hospitals. The facilities are not connected to a main hospital campus but offer the same
comprehensive 24/7 emergency services. The number of such facilities is on the rise in Florida, in part due to overcrowded
ERs, and partly due to a desire to grow hospital system revenue.

Hospital systems eventually may expand them into full hospitals. For example, HCA Healthcare Inc.'s (NYSE: HCA)
Oviedo ER, built in 2013, became a $109 million, 64-bed hospital called Oviedo Medical Center in 2017.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
 Case Hospital
Florida 6:19-cv-01711-WWB-EJK
               breaks ground on Oviedo Document     23-5
                                       freestanding ER, 2018Filed
                                                             WLNR09/13/19
                                                                  34347443                Page 34 of 60 PageID 731


The state had only 26 freestanding ERs in 2016 and that number since has grown to 41 , according to the Florida Agency
For Health Care Administration. The total count will rise to 50-plus with current projects and may go even higher,
since they fulfill a strategy for hospital systems to grow revenue by bringing emergency care closer to outlying, typically
affluent suburbs, where people are more likely to be able to afford health care.

Click here to see where Florida freestanding ERs are located.

Florida Hospital parent Adventist Health System is the second-largest employer in the area with more than 83,000
employees for 2018 . Founded in 1908, the $3.25 billion nonprofit Florida Hospital system includes 10 total hospitals
and more than 2,500 doctors.

Did you find this article useful? Why not subscribe to Orlando Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----

Company: ADVENTIST HEALTH SYSTEM; BATSON COOK CO; FLORIDA AGENCY FOR HEALTH CARE
ADMINISTRATION; FLORIDA HOSPITAL SYSTEM; HCA HEALTHCARE INC


Industry: (Critical & Intensive Care (1CR27); Diagnostic Imaging (1DI42); Diagnostic Imaging Services (1DI88);
Healthcare (1HE06); Healthcare Practice Specialties (1HE49); Healthcare Service Providers (1HE78); Healthcare
Services (1HE13); Hospital Administration (1HO60); Hospitals (1HO39))

Region: (Americas (1AM92); Florida (1FL79); North America (1NO39); U.S. Southeast Region (1SO88); USA (1US73))

Language: EN

Other Indexing: (Hunton Brady Architects; David Breen; Jennifer Wandersleben)

Word Count: 472

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 35 of 60 PageID 732




                    EXHIBIT 7
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 36 of 60 PageID 733
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 37 of 60 PageID 734
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 38 of 60 PageID 735




                    EXHIBIT 8
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 39 of 60 PageID 736
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 40 of 60 PageID 737
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 41 of 60 PageID 738
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 42 of 60 PageID 739




                    EXHIBIT 9
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 43 of 60 PageID 740
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 44 of 60 PageID 741
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 45 of 60 PageID 742
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 46 of 60 PageID 743
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 47 of 60 PageID 744




                  EXHIBIT 10
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 48 of 60 PageID 745
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 49 of 60 PageID 746
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 50 of 60 PageID 747




                  EXHIBIT 11
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 51 of 60 PageID 748
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 52 of 60 PageID 749
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 53 of 60 PageID 750




                  EXHIBIT 12
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 54 of 60 PageID 751
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 55 of 60 PageID 752
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 56 of 60 PageID 753
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 57 of 60 PageID 754




                  EXHIBIT 13
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 58 of 60 PageID 755
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 59 of 60 PageID 756




                  EXHIBIT 14
              TO THE AFFIDAVIT OF
                        KC DONAHEY
Case 6:19-cv-01711-WWB-EJK Document 23-5 Filed 09/13/19 Page 60 of 60 PageID 757
